Per Curiam.
The relator William L. Greenhalgh, an inmate of the state prison .appearing pro. se, has petitioned this court for a writ challenging the validity of an information filed November 21, 1951,. in tiie district court of Silver Bow County, accusing him of having committed the crime of assault in the first degree and also charging four prior felony convictions, to which relator on November 24, 1951, entered a plea of guilty and was thereupon sentenced to 50 years imprisonment. Relator also challenges the validity of the judgment of conviction entered against him.
This matter is attempted to be presented to this court by petitioner in an original proceeding here commenced. We have before us no certified copy of the record and proceedings including the judgment roll in the trial court, such as would be presented on an appeal from the judgment of conviction-
Attached to relator’s petition is what purports to be a copy of the information filed November 21, 1951, and a copy of relator’s committment to the state prison dated November 24, 1951.
This court is of the opinion that it does not have jurisdiction in this original proceeding and on the showing here made to grant the relief sought. The statutory time for taking an appeal has not yet expired.
Accordingly the writ is denied and the proceeding dismissed without prejudice. •